DETAILED ACTION
Status of the Claims
	This Notice of Allowance is submitted in response to the amendment filed on 11/19/21.
	Examiner notes that this application is a continuation of 15/359141, which is now US Patent #11017421.
	Claims 1-20 were previously cancelled.
	Claims 21-40 are currently pending.
Examiner notes that Applicant’s terminal disclaimer was approved on 11/22/21. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
	The previous double patenting rejection has been withdrawn in response to Applicant’s terminal disclaimer.
Reasons for Allowance
	I. Considerations Under 35 USC 101
Similar to that of the parent application, Examiner contends that the claims are directed to a method of organizing human activity (i.e. commercial and sales activity).  However, the independent claims disclose various additional elements that integrate it into a practical application.
	Specifically, the additional elements include: determining whether the payment vehicle reduces one or more fees to the merchant in exchange for completing the purchase transaction; offering, to the customer, a choice to complete the purchase 
	These additional elements, in combination, impose a more meaningful limit on the judicial exception and integrate the judicial exception into a practical application.  See MPEP 2106.04 and 2106.05.
	II. Prior Art Considerations
	Examiner notes that the instant application contains all of the features that were deemed to be novel in the parent application.
	Specifically, an updated search indicates that the prior art fails to disclose: determining whether the payment option is enabled on the user account; determining if the payment vehicle provides a fee reduction for the merchant in exchange for completing the transaction; if the payment is not enabled and it provides the merchant with a reduction in fees, or prompting the user to enable it and use it on a purchase transaction at a POS.
	Ulrich (10475005), for example, describes a method for initiating a checkout at a POS, prompting the customer to present a payment vehicle and interact with the POS for completing the transaction, receiving customer data from the payment vehicle, processing the payment, receiving indication that the payment vehicle interacted a 
	The NPL reference (Carton et al.) describes a method for mobile payment integration, but fails to disclose the combination of limitations cited above.
	Therefore, for at least these reasons, a rejection under 35 USC 102 or 103 is not appropriate.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681    




/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681